Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 28, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147651                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147651
                                                                    COA: 316028
                                                                    Kent CC: 12-005774-FH
  DAVID DEAN SMITH,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the July 5, 2013 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 28, 2014
           h0324
                                                                               Clerk